Exhibit 10.2
 
 


 
FIFTEENTH AMENDMENT TO
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
ESSEX PORTFOLIO, L.P.
 
Dated as of February 26, 2008
 
This Fifteenth Amendment, dated as of the date shown above (the “Amendment”), is
executed by Essex Property Trust, Inc. a Maryland Corporation (the “Company”),
as the General Partner and on behalf of and as attorney in fact for the existing
Limited Partners of Essex Portfolio, L.P., a California limited partnership (the
“Partnership”), for the purpose of amending the First Amended and Restated
Agreement of Limited Partnership of Essex Portfolio, L.P., dated September 30,
1997 (the “Partnership Agreement”).
 
RECITALS
 
WHEREAS, the Partners wish to restate and revise Exhibit E of the Partnership
Agreement regarding ALLOCATIONS;
 
WHEREAS, Section 13.7(b)(iv) of the Partnership Agreement allows the General
Partner to make any amendment that does not adversely affect the Limited
Partners in any material respect; and Section 13.7(b)(iii) of the Partnership
Agreement allows the General Partner to make amendments setting forth the
rights, powers and duties of holders of additional Partnership Units;
 
WHEREAS, the proposed changes in this Fifteenth Amendment relating to Exhibit E
of the Partnership Agreement do not adversely affect the Limited Partners in any
material respect;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby amend, the Partnership Agreement as follows:
 
1. Definitions.  Capitalized terms used herein, unless otherwise defined herein,
shall have the same meanings as set forth in the Partnership Agreement.
 
2. Amended Definitions.  Section 1.1 of the Partnership Agreement is hereby
amended to delete the definition of “Adjusted Capital Account Deficit” in its
entirety.
 
3. Restatement of Exhibit E.  Exhibit E to the Partnership Agreement is amended
and restated by replacing such Exhibit E with Exhibit E attached to this
Amendment.
 
4. Continuing Effect of Partnership Agreement.  Except as modified herein, the
Partnership Agreement is hereby ratified and confirmed in its entirety and shall
remain and continue in full force and effect, provided, however, that to the
extent there shall be a conflict between the provisions of the Partnership
Agreement and this Amendment the provisions in this Amendment will prevail. All
references in any document to the Partnership Agreement shall mean the
Partnership Agreement, as amended hereby.
 
5. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement.  Facsimile signatures shall be deemed
effective execution of this Amendment and may be relied upon as such by the
other party.  In the event facsimile signatures are delivered, originals of such
signatures shall be delivered to the other party within three (3) business days
after execution.

 


 


 


 


 


 
[Remainder of Page Left Blank Intentionally]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is hereby entered into among the undersigned
Partners as of the date first written above.
 


GENERAL PARTNER:


ESSEX PROPERTY TRUST, INC.,
a Maryland corporation as General Partner of Essex Portfolio, L.P. and on behalf
of and as attorney-in-fact for the existing Limited Partners
 


By:         /S/ Michael T. Dance          
Name:    Michael T. Dance
Title:      Executive Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

EXHIBIT E
ALLOCATIONS
 


 
1. Allocations of Net Income and Net Losses.
 
(a) For each Fiscal Year of the Partnership, after adjusting each Partner’s
Capital Account for all Capital Contributions and distributions during such
Fiscal Year and all special allocations pursuant to Section 2 with respect to
such Fiscal Year, Net Income and Net Losses for a Fiscal Year shall be allocated
to the Partners as set forth in this Section 1.
 
(b) Net Income and Net Losses shall be allocated to the Partners in such manner
that the Capital Account balance of each Partner shall, to the greatest extent
possible, be equal to the amount that would be distributed to such Partner, if
(a) the Partnership were to sell the assets of the Partnership for their Gross
Asset Values, (b) all Partnership liabilities were satisfied (limited with
respect to each nonrecourse liability to the Gross Asset Values of the assets
securing such liability), and (c) the Partnership were to dissolve pursuant to
Article VIII of the Partnership Agreement (“Dissolution, Liquidation and
Winding-Up”), minus such Partner’s share of Partnership Minimum Gain or Partner
Nonrecourse Debt Minimum Gain, computed immediately prior to the hypothetical
sale of assets.
 
(c) For purposes of allocating Net Income under Section 1(b), the LTIP Units (i)
shall not be allocated Net Income due to the gain on a hypothetical sale until a
sale of all or substantially all of the assets occurs and (ii) shall be
allocated Net Income upon such sale so that the Capital Account balance related
to each of the LTIP Units is equal to (x) the number of Common Units into which
the LTIP Unit could be converted if fully vested, multiplied by (y) the value of
such Common Units at the time of conversion.
 
2. Special Allocation of Net Income and Net Losses and Items Thereof.
 
Notwithstanding Section 1, the following special allocations shall be made for
each Fiscal Year in the following order of priority:
 
(a) Minimum Gain Chargeback.  In the event there is a net decrease in
Partnership Minimum Gain during any Fiscal Year, the “minimum gain chargeback”
described in Treasury Regulations Section 1.704-2(f) and Treasury Regulations
Section 1.704-2(g) shall apply.
 
(b) Partner Minimum Gain Chargeback.  In the event there is a net decrease in
Partner Minimum Gain during any Fiscal Year, the “partner minimum gain
chargeback” described in Treasury Regulations Section 1.704-2(i)(4) shall apply.
 
(c) Qualified Income Offset.  This Agreement incorporates the “qualified income
offset” set forth in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) as if
those provisions were fully set forth in this Agreement.

--------------------------------------------------------------------------------

(d) Nonrecourse Deductions.  The Nonrecourse Deductions of the Partnership (as
determined under Treasury Regulation § 1.704-2(c)) for any Fiscal Year or other
applicable period shall be allocated to the Partners in accordance with their
respective Percentage Interests.
 
(e) Partner Nonrecourse Deductions.  Any Partner Nonrecourse Deductions for any
Fiscal Year (or any other period in which it is necessary to make allocations of
Net Income or Net Losses) shall be specially allocated to the Partner who bears
the economic risk of losses with respect to the Partner Nonrecourse Debt to
which such Partner Nonrecourse Deductions are attributable in accordance with
Treasury Regulations Section 1.704-2(i)(1).
 
(f) Code Section 754 Adjustment.  To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Sections 734(b) or 743(b) is
required pursuant to Treasury Regulations Sections 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution to a Partner in complete liquidation of
its interest in the Partnership, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or losses (if the adjustment decreases such basis) and such
gain or losses shall be specifically allocated to the Partners in accordance
with their interests in the Partnership (in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies) or to the Partners to whom such
distribution was made (in the event Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies).
 
(g) Target Final Balance.  The allocation provisions of this Agreement are
intended to produce final Capital Account balances that are at levels (“Target
Final Balances”) that permit liquidating distributions that are made in
accordance with such final Capital Account balances to be equal to the
distributions that would occur under Section 8.3 of the Partnership Agreement
(“Distribution on Dissolution”), if such liquidation proceeds were distributed
pursuant to Section 6.2 of the Partnership Agreement (“Distributions”).  To the
extent the allocation provisions of this Agreement would not produce the Target
Final Balances, the Partners agree to take such actions as are necessary to
amend such allocation provisions to produce such Target Final Balances.  In
furtherance of the foregoing, the Manager is expressly authorized and directed
to make such allocations of income, gain, losses and deduction (including items
of gross income, gain, losses and deduction) in the year of liquidation of the
Partnership so as to cause the Capital Accounts of the Partners that determine
the amounts that are distributed to the Partners under Section 8.3 of the
Partnership Agreement to be equal to the Target Final Balance.
 
(h) Preferred Units.  For any Fiscal Year in which distributions are actually
made with respect to the Preferred Units or there are accrued but unpaid
distributions payable with respect to the Preferred Units, before other
allocations have been made pursuant to this Exhibit E, Net Operating Income
shall be allocated first to the holders of Preferred Units to the extent of such
actual or accrued but unpaid distributions. If there are insufficient items of
Net Operating Income to be allocated to the holders of the Preferred Units in an
amount equal to the actual or accrued but unpaid distributions, then and only
then shall Net Property Gain be allocated to such holders.

--------------------------------------------------------------------------------

(i) Certain Depreciation Adjustments.  For any Fiscal Year in which book
depreciation exceeds tax depreciation with respect to any asset the holders of
the Preferred Units shall be allocated no book depreciation in excess of tax
depreciation allocated to them, and any book depreciation from such assets in
excess of tax depreciation from such asset shall be allocated to holders other
than the holders of Preferred Units.
 
(j) Capital Accounts of Holders of Series Z and Series Z-1 Incentive Units.  The
Partners recognize that the Percentage Interests of the Series Z Incentive Units
and the Series Z-1 Incentive Units (collectively, the “Incentive Units”) are
likely to change from year to year as a result of the Distribution Ratchet
Percentage applicable to the Series Z Incentive Units and the Series Z-1
Distribution Ratchet Percentage applicable to the Series Z-1 Incentive Units
(together, the “Ratchet Changes”).   If there are Ratchet Changes in any taxable
year and, after all allocations have been made under the other subsections of
this Section 2 (other than subsection (i) below) and under Section 1(b) of this
Exhibit E, the Capital Accounts relating to the Incentive Units have not been
changed to reflect any changes in the Ratchet Percentages, then items of income,
gain, loss, or deduction shall be allocated to the holders of the Incentive
Units so as to reflect the Ratchet Changes in the Capital Account relating to
the Incentive Units.
 
(k) Profits Interests.  The Incentive Units and the LTIP Units are intended to
constitute “profits interests” within the meaning of Revenue Procedure 93-27,
1993-2 C.B. 343,  and Revenue Procedure 2001-43, 2001-2 C.B. 191.  For any
Fiscal Year in which distributions are actually made to holders of the Incentive
Units and the LTIP Units, after all other allocations have been made pursuant to
this Exhibit E, if necessary to cause the Capital Accounts relating to any
Incentive Units or LTIP Units to be equal (immediately before such distributions
and so as to avoid negative Capital Accounts) to the amounts distributed to the
holders of the Incentive Units and the LTIP Units, items of gross income shall
be allocated to the holders of the Incentive Units and the LTIP Units.  If there
are insufficient items of gross income to be allocated to the holders of the
Incentive Units and the LTIP Units, then such distributions shall, to the extent
of such excess, be treated as “guaranteed payments” within the meaning of
Section 707(c) of the Code.
 
3. Other Allocation Rules.
 
(a) Net Income, Net Losses and any other items of income, gain, losses or
deduction shall be allocated to the Partners pursuant to this Exhibit E as of
the last day of each Fiscal Year; provided that Net Income, Net Losses and such
other items shall also be allocated at such times as the Gross Asset Values of
Partnership property are adjusted pursuant to subparagraph (2) of the definition
of Gross Asset Value.
 
(b) Each item of the Partnership’s income, gain, losses, deduction and credit as
determined for federal income tax purposes shall be allocated among the Partners
in the same manner as such items are allocated for book purposes in accordance
with the provisions of this Exhibit E.

--------------------------------------------------------------------------------

(c) The Partners are aware of the federal income tax consequences of the
allocations made by this Exhibit E and hereby agree to be bound by the
provisions of this Exhibit E in reporting their shares of Partnership income and
losses for federal income tax purposes.  Any elections or other decisions
relating to allocations shall be made by the Manager in a manner that reasonably
reflects the purpose and intention of this Agreement.
 
(d) For purposes of determining the Net Income, Net Losses, or any other items
allocable to any period, Net Income, Net Losses, and any such other items shall
be determined on a daily, monthly, or other basis, as determined by the Manager
using any permissible method under Code Section 706 and the Treasury Regulations
thereunder.
 
(e) The Partnership shall allocate all “excess nonrecourse liabilities” within
the meaning of Treasury Regulations Section 1.752-3(a)(3) to the Partners in
accordance with their respective Percentage Interests.
 
(f) To the extent permitted by Treasury Regulations Section 1.704-2(h)(3), the
Partners shall endeavor not to treat distributions of cash as having been made
from the proceeds of a Nonrecourse Liability or a Partner Nonrecourse Debt.
 
(g) Effective immediately prior to the admission of any new Partners, the
capital accounts of the Partnership shall be adjusted to reflect each Partner’s
share of the net fair market value of the Partnership’s assets (a “book-up”).
 
4. Code Section 704(c).
 
(a) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, losses and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Gross Asset Value using an allocation method pursuant
to the regulations under Code Section 704(c) as selected by the Manager.  In the
event the Gross Asset Value of any Partnership asset is adjusted pursuant to the
definition of Gross Asset Value, subsequent allocations of income, gain, losses
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Gross Asset Value in the same manner as under Code Section 704(c) and the
Treasury Regulations thereunder.  Allocations made under Section 704(c) are
solely for purposes of federal, state, and local income taxes and shall not
affect, or in any way be taken into account in computing, any Partner’s Capital
Account or share of Net Income, Net Losses, other items, or distributions
pursuant to any provisions of this Agreement.